DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 8-19, 22 and 26-28 are pending per Applicant’s 03/05/2021 amendment.  Claims 1, 13, and 22 are amended.  Claims 6, 7, 20, 21, and 23-25 were previously canceled. Claims 26-28 are newly added.

Response to Arguments
Applicant's arguments filed with respect to 35 USC 101 rejection have been fully considered but they are not persuasive. Applicant makes the following arguments:
Applicant’s claims are not directed to a judicial exception at least because they recite particular elements that integrate the claims to a practical application, e.g. a shelf allocation assistance apparatus, comprising: an imaging device, at least one memory configured to store instructions and at least one processor configured to execute the instructions. Remarks p. 11-12.
Respectfully, the Office disagrees with Applicant’s position on the rejection.   A practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.   The claims as explained below in the rejection 
The MPEP further gives an example of the “practical application” analysis with respect to the 101 analysis “the Office evaluates whether the claim as a whole integrates the recited judicial exception into a practical application are provided. In Solutran, Inc. v. Elavon, Inc., 931 F.3d 1161, 2019 USPQ2d 281076 (Fed. Cir. 2019), the claims were to methods for electronically processing paper checks, all of which contained limitations setting forth receiving merchant transaction data from a merchant, crediting a merchant’s account, and receiving and scanning paper checks after the merchant’s account is credited. In part one of the Alice/Mayo test, the Federal Circuit Alice and Bilski. 931 F.3d at 1167, 2019 USPQ2d 281076, at *5 (Fed. Cir. 2019). The Federal Circuit then continued with its analysis under part one of the Alice/Mayo test finding that the claims are not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the court determined that the claims "did not improve the technical capture of information from a check to create a digital file or the technical step of electronically crediting a bank account" nor did the claims "improve how a check is scanned." Id. This analysis is equivalent to the Office’s analysis of determining that the exception is not integrated into a practical application at Step 2A Prong Two, and thus that the claims are directed to the judicial exception”. MPEP 2106.04(d)(III)
The instant claims like those of Solutran do not integrate the identified abstract idea in to a practical application.  The image capture recognition steps are akin to the scanning steps of Solutran in that they do not improve how the recognition process. The determination of which products to display next to each other to increase sales is like the crediting of an account in Solutran in that it is a long standing process in the field of sales and marketing, i.e. cross-selling,  upselling, etc.  Applicant has simply computerized a process traditionally performed by a human.  
The claims are directed to an abstract idea without a practical application.  The rejection of the previous Office action is maintained.
The amended claims specifically recite an imaging device, “recognizing, from a captured image, a plurality of products displayed on a product,” “recognize, from the captured image, a location on the product shelf where no product is displayed”, “determine a product to be displayed at the location,” “generate a plurality of shelf allocation candidate data including the recognized products and the determined product, the recognized products and the determined product being different products,” “automatically calculate a prediction of sales of the plurality of shelf allocation candidates, based on a relationship between a positional relationship among products displayed on the product shelf and sales of products,” “select shelf allocation candidate data to be displayed at the location, based on a result of the prediction, from the generated plurality of shelf allocation candidate data,” and “transmit the selected shelf allocation candidate data to the user terminal and display the shelf allocation candidate data at the user terminal at an available slot corresponding to the location based on the prediction.” Accordingly, the claims are not directed to a judicial exception and are patent eligible. Remarks p. 12-13.
Applicant's arguments fail to specially point out why these limitation make the claimed invention patent eligible because they amount to a general allegation that the claims define a patentable invention.
The rejection of the previous Office action is maintained as updated below.
These hardware components are specifically designed for the shelf allocation assistance apparatus.  The claims provide a specific system and process of achieving a desired result instead of a result itself, demonstrating that 
Simply adding by a processor, a component that is well-understood, routine and conventional in the art, is an example of the clever drafting designed to monopolize the exception. Such drafting does not qualify as significantly more under the 2014 Interim Guidance on Patent Subject Matter Eligibility. 79 Fed. Reg. 74618. 
The rejection of the previous Office action is maintained.
Just as the claims in Core Wireless focused on a specific improvement in displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer, Applicant’s claims focus on a novel and specific technological improvement over the existing techniques performed by existing prior art systems. Remarks p. 15.
Respectfully, the Office disagrees with Applicant’s accretion.  The MPEP provides “An improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application. Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc., 880 F.3d 1356, 1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018)” MPEP 2106.05(a)(I)(x).  
The instant claims do not provide an improvement akin to that of an improved interface/display of information.  The instant claims are directed towards planning product placement for physical display in an actual brick and mortar location, thus this type of display is not analogous to the technology of Core Wireless. The Office does not fine the instant claims to be analogous to those of Core Wireless therefore the argument 
The Office Action continues to provide an inadequate 35 U.S.C. 101 rejection because the Office Action does not provide any requisite evidence and therefore, fails to meet this threshold requirement to form a prima facie case.  Remarks p. 18.        
The previous Office action indicated that the additional elements of the claim were not significantly more than the abstract idea because they were found to be “insignificant extra solution activity”.  The Berkheimer memo sought to specifically “clarify how the USPTO is determining subject matter eligibility . . . address[ing] the limited question of whether an additional element (or combination of additional elements) represents well-understood, routine, conventional activity.”  Since the additional elements of the claim were found to be “insignificant extra solution activity” the Berkheimer memo does not apply to the Office’s write up of the rejection.
Nonetheless if the Berkheimer memo did apply no additional evidence is needed to show that the hardware elements of the claim and their functions are well-understood, routine, conventional activity.  In the “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.)” Memorandum it is stated “In a step 2B analysis, an additional element . . . is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Berkheimer Memorandum, dated 04/19/2018 at p.3.
The instant specification (as published 2018/0181913) is silent with respect to the claimed “processor”, but does describe “Hardware of an information processing apparatus (computer) 90 illustrated in FIG. 14 includes a CPU (Central Processing Unit) 91, a communication interface (I/F) 92, an input/output user interface 93, a ROM (Read Only Memory) 94, a RAM (Random Access Memory) 95, a storage device 97, and a drive device 98 for a computer-readable storage medium 99, and these components are connected via a bus 96.” (Spec. [138]) The instant specification describes any generic, general-purpose, off-the-shelf, commercially available computer – with a processor and memory.
The instant specification (as published 2018/0181913) describes the claimed “imaging device” as “he imaging device 500 may be, for example, a terminal having an imaging function, such as a mobile phone terminal, a smartphone, a digital camera, or a tablet, or may be a monitoring camera installed in a store.” (Spec. [114]) The instant specification describes any generic, general-purpose, off-the-shelf, commercially available device that takes pictures.
specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or equivalent term), as a commercially available product “.  For all the reasons given above the rejection of the previous Office action is maintained. 
Applicant’s arguments, with respect to 35 USC 103 rejection of the previous Office action have been fully considered and are persuasive.  The35 USC 103 rejection of the previous Office action has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-19, 22 and 26-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without significantly more. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1 - 5, 8 - 12 and 26 are to an apparatus (machine); claims 13 – 19 and 27 are to a system (machine); and claim 22 and 28 is to a method (process). 
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes.  Where the abstract type of mental processes are described as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgements, and opinions.  See October 2019: Subject Matter Eligibility at p. 7-8. Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
Claim 1. A shelf allocation assistance apparatus comprising: 
an imaging device
at least one memory configured to store instructions; and
at least one processor configured to execute the instructions to:
recognize, from a captured image obtained by the imaging device, a plurality of products displayed on a product shelf;
recognize, from the captured image, a location on the product shelf where no product is displayed;
	determine a product to be displayed at the location;
generate a plurality of shelf allocation candidates including the recognized products and the determined product, the recognized products and the determined product being different products; 
automatically calculate a prediction of sales the plurality of shelf allocation candidates based on a relationship between a positional relationship among products displayed on the product shelf and sales of products; 
select shelf allocation candidate data to be displayed at the location, based on a result of the prediction, from the generated plurality of shelf allocation candidate data:
transmit the selected shelf allocation candidate data to the user terminal and display the shelf allocation candidate data at the user terminal at an available slot corresponding to the location based on the prediction. 

The Office finds the steps of “determine”, “generate”, “calculate” and “select” steps to be steps that are performed in the mind as a mental process of evaluating, but for the recitation of the generic component.  The steps are found to be an indication of 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.  
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements (i.e. the generating step) are determined to be pre-solution activity. Where the elements amount to necessary data gathering and outputting in conjunction with the abstract idea. These additional elements of insignificant extra-solution activity do not amount to an inventive concept or practical application that can transform the abstract idea in to patent eligible subject matter. See MPEP 2106.05(g).   
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application the additional limitations are simply insignificant extra solution activity. When the additional elements are considered individually and as part of the ordered combination are not significantly more than the 
Additionally, these limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Groenovelt (US 2009/0063307 A1) teaches image analysis techniques, including object recognition analysis, are applied to images obtained by one or more image capture devices deployed within inventory environments.
Bergstrom (US 10,733,661 B1) teaches a retail department for the object may also be identified. The retail department may be compared to the retail product corresponding to the object, and when the retail product is not associated with the retail department, another retail product which is associated with the retail department may be identified as corresponding to the object. A map of the store layout may be generated based on the identified retail products.
Moraleda et al (US 9,317,775 B2) teaches an image recognition application receives a query image of items, computes features of the query image, for each feature finds an indexed image with closest matched features in a database, determines that the shape of the matched features is geometrically consistent.
Higa, K., & Iwamoto, K. (2019). Robust shelf monitoring using supervised learning for improving on-shelf availability in retail stores. Sensors, 19(12),  teaches a method to robustly monitor shelves in retail stores using supervised learning for improving on-shelf availability. To ensure high on-shelf availability, which is a key factor for improving profits in retail stores, we focus on understanding changes in products regarding increases/decreases in product amounts on the shelves.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331.  The examiner can normally be reached on Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FOLASHADE ANDERSON/Examiner, Art Unit 3623